Case 17-07028-JAD   Doc 194    Filed 07/26/19 Entered 07/26/19 14:42:21   Desc Main
                              Document      Page 1 of 8
Case 17-07028-JAD   Doc 194    Filed 07/26/19 Entered 07/26/19 14:42:21   Desc Main
                              Document      Page 2 of 8
Case 17-07028-JAD   Doc 194    Filed 07/26/19 Entered 07/26/19 14:42:21   Desc Main
                              Document      Page 3 of 8
Case 17-07028-JAD   Doc 194    Filed 07/26/19 Entered 07/26/19 14:42:21   Desc Main
                              Document      Page 4 of 8
Case 17-07028-JAD   Doc 194    Filed 07/26/19 Entered 07/26/19 14:42:21   Desc Main
                              Document      Page 5 of 8
Case 17-07028-JAD   Doc 194    Filed 07/26/19 Entered 07/26/19 14:42:21   Desc Main
                              Document      Page 6 of 8
Case 17-07028-JAD   Doc 194    Filed 07/26/19 Entered 07/26/19 14:42:21   Desc Main
                              Document      Page 7 of 8
Case 17-07028-JAD   Doc 194    Filed 07/26/19 Entered 07/26/19 14:42:21   Desc Main
                              Document      Page 8 of 8
